PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,369,754
Issue Date: August 6, 2019
Application No. 15/424,538
Filing or 371(c) Date: February 3, 2017
Attorney Docket No. UNI521/4-002US
For: COMPOSITE FIBERS AND METHODS OF PRODUCING FIBERS


:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed, June 14, 2022, to expedite the process of the petition to change the name of inventor “Robert Ferguson” to –Robert Bruce Ferguson--.  

The petition is GRANTED.

Office records have been corrected to reflect the correct name of the above-identified inventor.  

As authorized, the $210 fee for the petition under 37 CFR 1.182 and the $160 fee for the filing of the Certificate of Correction has been assessed to petitioner’s deposit account.

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction.

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-1642. Telephone inquiries concerning the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4100.


/April M. Wise/
Paralegal Specialist, Office of Petitions